Citation Nr: 1506855	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-06 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to a disability rating in excess of 30 percent for an anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9413 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board is granting a higher 30 percent rating for the Veteran's anxiety disorder, and remanding the issue of entitlement to a rating in excess of 30 percent.  As such, there is no need to discuss the duties to notify and assist.

In the appealed February 2012 rating decision, the RO continued a 10 percent rating for the Veteran's psychiatric disorder under Diagnostic Code 9440 for chronic adjustment disorder.  The Veteran disagreed with the denial of a rating in excess of 10 percent, asserting that his psychiatric symptoms are worse than as contemplated by the 10 percent rating.  Parenthetically, the Board notes that in February 2012, a VA examiner changed the Veteran's diagnosis from an adjustment disorder to an anxiety disorder, not otherwise specified, which is contemplated by Diagnostic Code 9413.  Notably, both diagnostic codes are governed by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under Diagnostic Code 9413, which is governed by a General Rating Formula for Mental Disorders, a higher 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms   as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

Here, a January 2012 VA examiner found that the Veteran's anxiety disorder was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication. The examiner also assigned a GAF score of 65, also indicative of mild impairment in functioning.  Such findings are consistent with the currently-assigned 10 percent rating.  

Nevertheless, VA treatment records dating from June 2011 to January 2013 generally show that the Veteran participated in both individual and group therapy for his anxiety disorder, and was prescribed medication for complaints or symptoms including: anxiety, sleep impairment, relationship problems, depression, irritability, anger, avoidance, social isolation, and poor impulse control when angered.  Those treatment records also show that the Veteran works the graveyard shift at work and avoids crowds.  He was noted to have a restricted affect at times, and self-reported depressive symptoms ranging from mild to severe on a depression inventory.  While GAF scores during the relevant period generally reflect mild impairment in functioning, the Veteran was assigned a GAF score of 60 in July 2011, which indicates moderate symptoms.  See 38 C.F.R. § 4.130; Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).

Based on the foregoing evidence, which shows that at times, the Veteran's anxiety disorder manifests by more moderate symptoms, including depressed mood, anxiety, and sleep impairment, the Board finds that the criteria for a 30 percent rating have been met.  To that extent only, the appeal is granted.  The issue of entitlement to a rating in excess of 30 percent is addressed in the remand portion below.


ORDER

The criteria for a 30 percent rating for an anxiety disorder are met. 


REMAND

The Board finds that additional development is necessary prior to adjudicating whether a rating in excess of 30 percent is warranted for the Veteran's anxiety disorder.

The Veteran was last evaluated for his anxiety disorder in January 2012.  During his November 2013 hearing, he testified that he experiences panic attacks, a symptom which he had previously denied during earlier VA examination.  As that testimony suggests that the Veteran's anxiety disorder may have worsened since his last exam, the Board finds that a new examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the Veteran testified in November 2013 that he receives ongoing mental health treatment at VA.  However, the most recent VA treatment noted of record is dated in January 2013.  Therefore, ongoing treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health VA treatment records not currently contained in the paper or electronic claims file, including VA treatment records dating since January 2013.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to assess the current severity of the Veteran's anxiety disorder.  The claims file should be reviewed by the examiner in conjunction with the examination.  All symptomatology associated with his anxiety disorder should be reported. 

3.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


